UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4731


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VLADIMIR PETROVICH MAZUR, a/k/a Vladimir Mazur,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:12-cr-00011-GEC-6)


Submitted:   March 26, 2015                     Decided:   April 8, 2015


Before WYNN and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Parker, DAVID L. PARKER, PC, Harrisonburg, Virginia,
for Appellant.      Anthony P. Giorno, Acting United States
Attorney, Grayson A. Hoffman, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A     federal     jury       convicted        Vladimir     Petrovich       Mazur    of

conspiracy to distribute 100 grams of heroin, in violation of 21

U.S.C. § 846 (2012); stealing firearms from a licensed dealer,

in violation of 18 U.S.C. § 922(u) (2012); possession of stolen

firearms, in violation of 18 U.S.C. § 922(j) (2012); and use of

a    firearm     in     furtherance        of   a    drug     trafficking      offense,    in

violation of 18 U.S.C. § 924(c) (2012).                               The district court

sentenced Mazur to a total of 141 months of imprisonment.                                  On

Mazur’s first appeal, we affirmed the convictions, but vacated

the    sentence        and    remanded     to    the    district      court    because    the

court failed to provide a sufficient explanation for its drug

weight calculation to provide for meaningful appellate review.

United States v. Mazur, 571 F. App’x 234, 236-37 (4th Cir. 2014)

(per    curiam).             On   remand   for       resentencing,      the    court    again

imposed a sentence of 141 months.                       Mazur now appeals.          Finding

no error, we affirm.

       Mazur first argues on appeal that the district court erred

in     calculating       the       drug    weight       attributable      to     him.       In

reviewing        the         district      court’s           calculations      under      the

Guidelines, “we review the district court’s legal conclusions de

novo       and   its     factual      findings         for    clear    error.”          United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (quoting

United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009)); see

                                                 2
also United States v. Hicks, 948 F.2d 877, 881 (4th Cir. 1991)

(“The calculation of the amount of drugs which results in the

establishment          of        the     base     offense          level      is      a     factual

determination subject to review only for clear error.”).                                           We

will “find clear error only if, on the entire evidence, we are

left with the definite and firm conviction that a mistake has

been committed.”             Manigan, 592 F.3d at 631 (quoting Easley v.

Cromartie,       532     U.S.      234,    242       (2001))       (brackets        and    internal

quotation        marks      omitted).           We     have    thoroughly           reviewed      the

record     and    conclude         that    the       district      court      did    not    err    in

calculating the drug weight.

       Mazur also argues that the district court failed to comply

with   Rule      32    of    the       Federal   Rules        of    Criminal        Procedure      in

ruling on the parties’ objections to the drug weight calculated

by   the    probation        officer       in    the    addendum         to   the    presentence

report (PSR).            At a sentencing hearing, a district court must

make findings on controverted matters in the PSR or determine

that   no    finding        is    necessary,         pursuant       to    Rule      32.      United

States v. Bolden, 325 F.3d 471, 497 (4th Cir. 2003).                                       “We have

concluded, however, that the ‘court need not articulate findings

as to disputed factual allegations with minute specificity.’”

Id. (brackets omitted) (quoting United States v. Perrera, 842

F.2d 73, 76 (4th Cir. 1988) (per curiam)).                            We conclude that the



                                                 3
district court sufficiently explained its findings on the drug

weight in ruling on the objections to the PSR.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     4